Exhibit 10.10


SUBLEASE
(Lake Oswego, Oregon)


THIS SUBLEASE, dated for reference purposes only December 31, 2009 is by and
between Aequitas Capital Management, Inc., an Oregon corporation ("Sublessor")
and WS Technologies LLC dba Windswept Technologies, an Oregon limited liability
company ("Sublessee").


RECITALS


A.           Sublessor is the holder of the tenant's interest under that certain
Office Lease Agreement dated October 19, 2006 between OR-KRUSE OAKS, L.L.C., a
Delaware limited liability company, as landlord (the "Master Lessor"), and
Sublessor, as Tenant, as amended by that certain First Amendment to Lease (the
"First Amendment") dated July 23, 2009 between Master Lessor, as landlord, and
Sublessor, as tenant (together, the "Master Lease"), for premises located at
5300 Meadows Road, Lake Oswego, Oregon 97035, and more particularly described in
the Master Lease (the "Sublessor Premises").


B.           Sublessee desires to sublease (i) a portion of the Sublessor
Premises, as depicted on the attached Exhibit A, including the nonexclusive use
of the Common Areas (as defined in the Master Lease) and all personal property
owned by Sublessor and utilized by Sublessee (together, the "Premises") from
Sublessor pursuant to the terms and conditions set forth in this Agreement.


NOW, THEREFORE, for valuable consideration, the parties agree as follows:


1.            Sublease.  Subject to all the terms, covenants and conditions of
the Master Lease, a copy of which is attached as Exhibit B, Sublessor subleases
the Premises and the Personal Property to Sublessee, and Sublessee subleases the
same from Sublessor.
 
2.            Term.  The term of this Sublease shall be 4 years, 10 months,
commencing on January 1, 2010 and terminating on October 31, 2014 (the "Term").
 
3.            Rent.  Sublessee shall pay to Sublessor $12,424.26 per month as
rent for the Premises (the "Real Property Rent") and $6,262 per month as rent
for the Personal Property (the "Personal Property Rent") (the Real Property Rent
and the Personal Property Rent are together, "Rent").  Rent shall be payable in
advance on the first day of each month during the Term.  Rent for any period
during the Term which is for less than one month shall be a pro rata portion of
the monthly installment.  The Real Property Rent will increase by 3% on January
1 of each year, beginning January 1, 2011.  The Personal Property Rent is based
on current usage as reflected on the attached Schedule 1 as "Monthly Fixed
Expenses".  The Personal Property Rent is subject to change based on usage by
Sublessee and by mutual agreement of the parties once per quarter, and does not
include personal property taxes, which personal property taxes will be the
responsibility of Sublessee.

 
 

--------------------------------------------------------------------------------

 

4.            Rights and Obligations of Sublessee.  Except as specifically
provided in this Sublease, Sublessee shall comply with, be bound by, and shall
use the Premises in accordance with all the terms, covenants and conditions of
the Master Lease applicable to the lessee thereunder.  Sublessee shall perform
all of the obligations of the lessee under the Master Lease and shall be
entitled to the rights of Sublessor as lessee under the Master Lease, but only
as applicable to the Premises.  Sublessor shall not be deemed to be in default
of any term, covenant, condition or agreement in this Sublease if the Master
Lessor has promised in the Master Lease to perform such term, covenant,
condition or agreement and Sublessor is proceeding diligently to require the
Master Lessor to perform the same.
 
5.            Parking.  Sublessor hereby sublicenses to Sublessee 35 of
Sublessor's 71 licensed unreserved parking spaces upon the terms and conditions
contained in Exhibit F of the Master Lease.
 
6.            Termination.  Sublessor may terminate this Agreement by written
notice to Sublessee upon failure by Sublessee or microHelix, Inc. to perform any
material term, covenant or condition of, or breach of any representation or
warranty in the Administrative Services Agreement dated December 31, 2009
between Sublessee and Aequitas or the Amended and Restated Advisory Services
Agreement dated December 31, 2009 between microHelix, Inc. and Aequitas, as
applicable, and such failure or breach continues for a period of 30 days after
the receipt by Sublessee of a notice of such failure or breach.
 
7.            Sublessor's Representations; Indemnity.  Sublessor hereby
represents and warrants to Sublessee that:
 
a.           A true copy of the Master Lease, and all amendments thereto, is
attached as Exhibit B.
 
b.           The Master Lease is in good standing according to its terms as of
the date hereof and will be in good standing according to its terms during the
Term.
 
c.           Sublessor shall pay to the Master Lessor, as and when due, all
rents required to be paid by the terms of the Master Lease, and shall otherwise
perform all Sublessor's obligations as required by the terms of the Master Lease
during the term of this Sublease.
 
d.           Sublessor has provided Master Lessor with notice of this Sublease
pursuant to Section 11.04 of the Master Lease.
 
e.           Sublessor has obtained Master Lessor's consent to the sublicense of
parking spaces to Sublessee as required by Exhibit F of the Master Lease.
 
Sublessor agrees to protect, defend and hold Sublessee harmless from and against
any loss, liability or claim cost or expense (including attorney fees) relating
to or arising out of (i) the inaccuracy of any warranty contained in this
Agreement, (ii) any act, occurrence, omission, event or condition relating to
the Lease or the Premises which first occurred or existed prior to the date of
this Sublease, and (iii) Sublessor's breach of the Master Lease.


 
2

--------------------------------------------------------------------------------

 

8.            Sublessee's Indemnity.  Sublessee shall protect, defend and hold
Sublessor harmless from and against any loss, liability or claim, cost or
expense (including attorney fees) (a "Loss") relating to or arising out of
Sublessee's use and occupancy of the Premises during the term of this Sublease
to the extent such Loss is not caused or contributed to by Sublessor.
 
9.            Notices.  Each notice, consent, request, or other communication
required or permitted under this Agreement will be in writing, will be delivered
personally or sent by certified mail (postage prepaid, return receipt requested)
or by a recognized US overnight courier, and will be addressed as follows:
 
If to Sublessee:
WS Technologies LLC
 
Attn:  President
 
5300 SW Meadows Road, Suite 400
 
Lake Oswego, OR 97035
   
If to Sublessor:
Aequitas Capital Management, Inc.
 
Attn:  Legal Department
 
5300 SW Meadows Road, Suite 400
 
Lake Oswego, OR 97035



Each notice, consent, request, or other communication will be deemed to have
been received by the party to whom it was addressed (a) when delivered if
delivered personally; (b) on the second business day after the date of mailing
if mailed; or (c) on the date officially recorded as delivered according to the
record of delivery if delivered by overnight courier.  Each party may change its
address for purposes of this Agreement by giving written notice to the other
party in the manner set forth above.


10.          Incorporation.  Except as limited or modified by this Sublease, all
of the terms and conditions of the Master Lease shall apply as if the Sublessor
was the lessor and the Sublessee was the lessee thereunder.  Master Lease
Paragraphs 1.03, 1.04, 1.05, 1.06, 1.07, 1.08, 1.09, 1.10, 1.12, 1.14, 1.16,
3.01, 3.02, 3.03, 4, 6, 26.05(b), Exhibit B, Exhibit C, Exhibit D, Paragraph 2
of Exhibit F, Paragraphs 3 of Exhibit F, and First Amendment Paragraphs 1, 2, 3,
4, 5, 6, 7, 8, 9, 10, 11, 12, 13 and 14 are not incorporated in this Sublease.
 
11.          Attorney Fees.  In the event of any litigation to enforce or
declare any of the provisions of this Agreement, the prevailing party shall
recover and the losing party shall pay the reasonable attorney fees incurred by
the prevailing party at the trial or arbitration and upon any appeals therefrom,
as determined by the respective courts or arbitrators.
 
12.          Successor Interest.  All the terms and provisions of this Sublease
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.
 
13.          Governing Law.  This Agreement shall be construed and interpreted
according to the laws of the State of Oregon without regard to its conflicts of
laws provisions.
 
[Signatures on following page]

 
3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Sublease as of the day and
year first set forth above.


SUBLESSOR:
AEQUITAS CAPITAL MANAGEMENT, an
Oregon corporation
     
By
/s/ Robert J. Jesenik
   
Robert J. Jesenik, President
     
SUBLESSEE:
WS TECHNOLOGIES LLC, an Oregon
limited liability company
 
By microHelix, Inc., its Manager
       
By
/s/ Brian A. Oliver
   
Brian A. Oliver, Secretary



 

--------------------------------------------------------------------------------

 
